                  IN THE UNITED STATES DISTRICT COURT
                FOR THE EASTERN DISTRICT OF PENNSYLVANIA

 PABLO BATISTA                                                 CIVIL ACTION
           Plaintiff
                                                               N0.18-0636
               v.

 O'JAYS GIGS, INC., et al.
           Defendants

                                            ORDER

       AND NOW, this 30th day of January 2019, upon consideration of the motion to dismiss for

lack ofpersonal jurisdiction filed pursuant to Federal Rule of Civil Procedure ("Rule") 12(b)(2)

by Defendants O' Jays Gigs, Inc., Edward Willis Levert, Sr. a/k/a Eddie Levert, Sr., and Walter

Williams, Sr. (collectively, "Moving Defendants"), [ECF 12], the response in opposition filed by

Plaintiff Pablo Batista ("Plaintiff'), [ECF 16], Moving Defendants' reply, [ECF 18], and the

allegations contained in Plaintiffs amended complaint, [ECF 5], it is hereby ORDERED, for the

reasons set forth in the accompanying Memorandum Opinion, that the motion to dismiss is

GRANTED, and this matter is dismissed for lack of personal jurisdiction.

       Further, the request to transfer this matter to the United States District Court for the

Northern District of Ohio, made by Plaintiff in his response to Moving Defendants' motion, [see

ECF 16-1 at 13], is DENIED.



                                            BY THE COURT:


                                            Isl Nitza I Quifzones Alejandro
                                            NITZA I. QUINONES ALEJANDRO
                                            Judge, United States District Court
